Filed 11/18/14 Unmodified opinion attached
                               CERTIFIED FOR PUBLICATION


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                 SIXTH APPELLATE DISTRICT


MATTEO NEGRO,                                     H040146
                                                 (Santa Clara County
        Petitioner,                               Super. Ct. No. 1-13-CV239634)

           v.
                                                  ORDER DENYING MODIFICATION
THE SUPERIOR COURT OF SANTA                       AND MODIFYING OPINION ON
CLARA COUNTY,                                     THE COURTS OWN MOTION

        Respondent;                               NO CHANGE IN JUDGMENT

NAVALIMPIANTI USA, INC.,

        Real Party in Interest.




        THE COURT:

      It is ordered that the opinion filed herein on October 21, 2014, be modified as
follows:

       1. On the Court’s own motion, the opinion is modified to delete footnote 1 on
page 5, which will require renumbering of all subsequent footnotes.

        2. On the signature page, line 2, the name “PREMO, J.” is replaced with “ELIA,
J.” so the signature page reflects the correct panel as follows:
                                          ______________________________________
                                                     RUSHING, P.J.

WE CONCUR:

____________________________________
           ELIA, J.
____________________________________
           MÁRQUEZ, J.


        3. Except as granted above, petitioner’s request to modify the opinion is denied.
The phrase “this order” on page 31 of the typed opinion speaks as of the date of the trial
court’s issuance of an order complying with this court’s mandate, and not as of the date
of this court’s decision.



       There is no change in judgment.



                                          ______________________________________
                                                     RUSHING, P.J.



WE CONCUR:




____________________________________
           ELIA, J.




____________________________________
           MÁRQUEZ, J.
Filed 10/21/14 Unmodified version
                               CERTIFIED FOR PUBLICATION


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                    SIXTH APPELLATE DISTRICT


MATTEO NEGRO,                                       H040146
                                                   (Santa Clara County
        Petitioner,                                 Super. Ct. No. 1-13-CV239634)

           v.

THE SUPERIOR COURT OF SANTA
CLARA COUNTY,

        Respondent;

NAVALIMPIANTI USA, INC., et al.,

        Real Parties in Interest.




        This original proceeding arises from efforts by real party in interest Navalimpianti
U.S.A., Inc. (Navalimpianti) to obtain copies of e-mail messages stored by real party in
interest Google, Inc. (Google), on behalf of petitioner Matteo Negro. Navalimpianti
caused a subpoena to be served on Google, which Negro moved to quash. Respondent
court denied the motion, and ordered Google to produce the e-mails, based on its
conclusion that Negro had consented, or was deemed to have consented, to their
production. We hold that this order could not be sustained on the record before
respondent court, and thus constituted an abuse of discretion when the order was made.
Since then, however, Negro has been ordered by a Florida court to give his express
consent to disclosure, and he has complied with that order by e-mailing Google and
consenting to its production of the e-mails sought. We hold that this express consent
takes the contemplated production outside of the Stored Communications Act, 18 United
States Code section 2702 (SCA or Act), and permits Google to make the requested
disclosure, notwithstanding claims by Negro to the contrary. We further hold that in light
of Negro’s valid express consent to disclosure, the Act poses no impediment to a
subpoena compelling Google produce the messages. We will therefore issue a
compulsory writ directing respondent court to modify its order to conform to the consent
actually given and to accommodate certain other concerns raised by the record.
                                     BACKGROUND
       A. Underlying Action
       In March 2011 Navalimpianti filed a complaint in the Circuit Court of Dade
County, Florida against Negro and others. The complaint alleged that a number of
Navalimpianti’s former officers and employees, including Negro, had committed various
breaches of duty pursuant to a conspiracy which culminated in their entry into
competition with Navalimpianti.
       In June 2012, Navalimpianti applied to the Florida court for authority to take
Google’s deposition, and seek documents from it, in California. In support of the motion
Navalimpianti asserted that Negro had an e-mail address in Google’s Gmail domain,
which he had used to conduct business during the time period relevant to the complaint.
Navalimpianti sought to discover “any communications between Matteo Negro his co-
defendants and the persons who participated in the conduct alleged in the pending
Complaint.” As described in an attached exhibit (Exhibit A), the materials sought were
“[a]ll e-mails . . . from any gmail account belonging to or maintained by Matteo Negro”
under a specified username, from June 1, 2009, through June 2010, between Negro and
14 specified persons or entities.



                                             2
       At the hearing on the motion, counsel for Navalimpianti indicated that efforts to
obtain production of the e-mails directly from Negro had yielded only messages from
Navalimpianti’s own server. Counsel also reported that when he sought to question a
supposedly knowledgeable witness about the existence of additional relevant e-mail
messages, the witness had invoked the Fifth Amendment. Negro’s chief ground of
opposition to the motion was that the discovery should be directed to Google’s agent for
service of process in Florida. Counsel for both parties agreed that Google could not be
expected to “filter” messages for relevance or privilege. Negro’s counsel further asserted
that if production were made, it would be necessary to “appoint[] a special master or
someone to review all of this.”
       The Florida court granted the motion, authorizing Navalimpianti “and the
applicable California court to issue a subpoena duces tecum for Google Inc. requesting
the documents described in Exhibit A.”
       B. Subpoena and Petition to Quash
       Navalimpianti engaged California Attorney Idell, who issued a deposition
subpoena on December 19, 2012, directing Google’s custodian of records to appear and
produce the e-mails described in Exhibit A. The subpoena was duly served on Google,
and on January 9, a Google representative faxed a letter to Idell objecting on multiple
grounds. These included that “[s]ection 2702(a) of the federal Stored Communications
Act prohibits Google from disclosing the content of electronic communications pursuant
to a subpoena. [Citations.] The appropriate way to seek such content is to direct your
request to the account holder who has custody and control of the data in the account.
[Citations.] If the account holder is a party to the underlying litigation, you may serve a
document request on the account holder for the content sought. [Citations.]”
       Negro engaged California counsel, who filed a petition in respondent court to
quash the subpoena under the Interstate and International Depositions and Discovery Act

                                             3
(Code Civ. Proc., §§ 2029.100-2029.700). In support of the petition counsel contended
that the subpoena sought materials beyond the scope of permissible discovery, was not
sufficiently particularized, sought privileged and irrelevant matter, and was defective in
various other respects. The initial moving papers did not invoke the Act.
         C. Proceedings Before Florida Magistrate
         Perhaps in reaction to Google’s objections, Navalimpianti returned to the Florida
court for an order directing Negro “to execute an Authorization to Release Electronic
Communications in a form acceptable to Google.” The matter was initially heard by a
magistrate, who issued an order on June 12 in which she declined to reach the merits,
reasoning that the question whether to compel Negro’s consent was more appropriately
addressed in California.
         Navalimpianti filed exceptions to the magistrate’s report, urging the Florida court
to adopt instead an order which would (1) identify Negro as “the registered account
holder and sole authorized user” of a specified Gmail address; (2) recite that Negro
“consents to Google delivering and divulging the contents of his Gmail account”;
(3) recite a “find[ing]” that this consent was “sufficient pursuant to the Stored
Communications Act 18 U.S.C. § 2701 et seq”; (4) direct Negro to e-mail a copy of the
order to Google attached to an e-mail message stating that “the user consents to Google’s
disclosure of” documents as described in Exhibit A to the original motion for
appointment of a commissioner; and (5) call for production of the messages directly to
counsel for Navalimpianti, unless Google was unable to limit disclosure to messages
matching the described characteristics, in which case they were to be delivered to a third
party.
         D. Proceedings on Motion to Quash
         Navalimpianti’s objections to the magistrate’s report were not heard in Florida
until September 26, 2013. Meanwhile, in California, counsel for Navalimpianti issued a

                                               4
notice of deposition to Google, setting September 19 as the date for testimony and
production of documents in accordance with the subpoena. Negro’s California attorney
now asserted for the first time that discovery was barred by the SCA. He insisted that
Negro had not consented to disclosure, but had instead “litigated the issue in Florida and
. . . filed a petition in the Santa Clara County Superior Court to litigate the issue here.”
He asserted—quite correctly at the time—that the Florida magistrate had declined to
“force consent through a Florida Court order . . . . Therefore, there is no consent for this
Court to consider . . . .”
       On July 11, 2013, respondent court issued a tentative ruling denying the petition to
quash and directing Google to produce the messages to counsel for Navalimpianti, who
would have 15 days to prepare a privilege log to be delivered to counsel for Negro along
with materials not withheld pursuant to objection. Any objections would be resolved by
the Florida court. On the issue of consent, the tentative ruling stated that the court had
the power to require Negro’s consent; that prior efforts by Navalimpianti to obtain the
messages directly from Negro had been unsuccessful; and that “[t]herefore, resort to the
electronic data bailee would seem to be justified.” It then continued, in language that
would be incorporated in the order now under review, “The concept of court ordered
consent as an exception to the [SCA] applies here. That order comes from the Florida
court’s order for appointment of a commissioner to take the testimony and documents
from Google as well as from this court which now has denied the petition to quash the
subpoena. It matters little whether the consent is the result of the coercion of discovery
sanctions or the order of the court over the steadfast objection of the party.”1 (Italics in
original.)


       1
         The tentative ruling was issued by Judge Manoukian, but the final order was
issued by Judge Stoelker.

                                               5
          The motion to quash was continued while the parties attempted to negotiate an
agreed resolution, which they failed to do, apparently because of differences over how
the messages should be produced. Navalimpianti’s Florida counsel declared that many of
the messages were written in Italian, such that Negro’s counsel would have to entrust
them to his client for translation. Counsel therefore feared that production to counsel
would “effectively result in the delivery of the Google production into the hands of
Matteo Negro, not counsel.” He felt obligated to oppose such a measure “[g]iven the
history of this litigation and the failure of every Negro related party to produce any gmail
communications.” He therefore requested that the court “order Google to deliver its data
production to an independent third party capable of making an accurate copy and of
establishing benchmarks for the data, such as measuring the quantity of data, the number
of emails, and the number of pages produced. Once the copy is made, the Google data
can be delivered to counsel for Negro forthwith for privilege review and production as
counsel and Mr. Negro deem expedient.”
          The motion to quash was finally heard on August 2, 2013. On August 19, the
court issued an order denying the petition and directing production of the e-mail
messages to SFL Data. In other respects the order substantially reiterated the tentative
ruling.
          E. Google Motion to Vacate or Amend
          A copy of the August 19 order was transmitted to Google, which filed a motion on
September 3, 2013, to either vacate the order or amend it to provide “an alternative
procedure that would permit [Google] to voluntarily disclose content consistent with the
SCA and any order of this Court.” Google stated that it could “voluntarily disclose the
content of a user’s email account to the user or the user’s representative when the lawful
consent of the user is established through the user’s account by sending an email to
Google from that account consenting to disclosure.” It argued, however, that the SCA

                                              6
“does not provide a mechanism for private parties to compel disclosure of a user’s email
via a subpoena or court order directed to Google. See 18 U.S.C. §§ 2702(a)(1); (b)(1)-
(8).” It challenged the August 19 order’s “judicial decree of user consent” when the
record showed that Negro had “not consented at all.” Google requested that the
discovery “apply only to the email address from which it was sent, and permit Google to
disclose all reasonably available Gmail communications from that account for the
relevant time period. Though Respondent’s subpoena only sought emails to and from
fourteen individuals identified by name, see Fornasero Decl., Ex. A, Google cannot
conclusively verify which emails addresses are associated with which persons and should
not bear the burden of incorrectly producing an email due to a typographical or other
error . . . . The Court and the parties to the litigation are in the best position to determine
relevance.”
       Google’s motion included a proposed order directing Negro to send an e-mail
from his Gmail account in which he would state that he “expressly consent[ed]” to
disclosure of the e-mails to his attorney. The order would recite that Google “agrees to
produce the Gmail content designated in the consent e-mail to the party designated in the
consent email.”
       F. Petition for Writ
       On September 16, 2013, Negro initiated this proceeding by filing a petition for
writ of mandate or prohibition setting aside the order denying his motion to quash and
directing respondent court to enter a new order granting the motion. He also sought a
stay of the order.
       On October 2, this court ordered a stay of further proceedings on the August 19
order and directed respondent to show cause why the relief sought in the petition should
not be granted. As a result of the stay, Google’s motion to set aside or vacate the order
denying the petition to quash was not heard.

                                               7
                                        DISCUSSION
  I. Stored Communications Act
       The Act states that a provider of an “electronic communication service [ECS] . . .
shall not knowingly divulge . . . the contents of a communication while in electronic
storage by that service.” (18 U.S.C. § 2702(a)(1).) Similarly, a provider of “remote
computing service” (RCS) generally “shall not knowingly divulge . . . the contents of any
communication which is carried or maintained on that service.” (Id., § 2702(a)(2).) The
scope of protection varies with the service being offered: A message stored in the course
of ECS is protected from disclosure only during “electronic storage by that service” (id.,
§ 2702(a)(1)), which means “temporary, intermediate storage . . . incidental to . . .
electronic transmission” of the message (id., § 2510(17)(A)), or “storage of such
communication . . . for purposes of backup protection (id., § 2510(17)(B)).
Communications stored in the course of RCS receive generally broader protection. (Id., §
2702(a)(2).)
       A provider is excused from these prohibitions when specified users give “lawful
consent” to disclosure. (18 U.S.C., § 2702(b)(3).) For either service, consent is effective
as to a given communication if given by “the originator or an addressee or intended
recipient of such communication.” (Id., § 2702(b)(3).) In the case of RCS, consent is
also effective when given by the “subscriber.” (Ibid.)
       These provisions have generated a great deal of caselaw and commentary
concerning the scope of, and limits on, the protections provided by the Act. Here,
however, the parties have tacitly assumed that Negro’s Gmail messages are covered by
the Act’s prohibitions, that Negro has the power to consent to their disclosure, and that in
the absence of such consent Google would violate the Act by producing the material
sought by Navalimpianti.



                                              8
       Of course, insofar as any state law requires a person to violate federal law, it is
preempted and unenforceable. (See Olszewski v. Scripps Health (2003) 30 Cal.4th 798,
815 [“A state law actually conflicts with federal law ‘where it is impossible for a private
party to comply with both state and federal requirements’ ”].) Therefore California’s
discovery laws cannot be enforced in a way that compels Google to make disclosures
violating the Act. The case therefore turns on the question whether Negro has effectively
consented to disclosure of the messages here at issue.
  II. Imputed Consent
       In its order denying the motion to quash, respondent court made a “find[ing]” that
“Negro consents to Google delivering and divulging the contents of his gmail account as
described in this Order and pursuant to the Subpoena.” The court cited no evidence, and
there appears to have been no evidence before it, that Negro had in fact consented to
disclosure at that time. Instead the court seemed to impute consent to him, apparently
concluding that such treatment was warranted by (1) this court’s discussion in O’Grady v.
Superior Court (2006) 139 Cal.App.4th 1423 (O’Grady); (2) Negro’s failure to produce
the e-mails himself; (3) the Florida court’s order authorizing Navalimpianti to subpoena
the e-mails; and (4) Negro’s control over them. After alluding to these matters, the court
wrote, “Because the documents are readily accessible from Google upon Petitioner’s
consent, those documents are within his control. Therefore, resort to the electronic data
bailee is justified. The concept of court ordered consent as an exception to the [SCA]
applies here. This consent is sufficient pursuant to 18 USC 2701, et seq.”
       The “lawful consent” exception to the prohibitions of the Act (18 U.S.C. §
2702(b)(3)) is not satisfied by consent that is merely constructive, implied in law, or
otherwise imputed to the user by a court. Cases applying the “prior consent” exceptions
to the conceptually related anti-wiretapping statute (18 U.S.C. § 2511(c), (d)) have
uniformly concluded that while consent under that statute may be “implied,” it is not

                                              9
“constructive consent” (Williams v. Poulos (1st Cir. 1993) 11 F.3d 271, 281) but must be
“ ‘ “consent in fact” ’ ” (United States v. Lanoue (1st Cir.1995) 71 F.3d 966, 981; Griggs-
Ryan v. Smith (1st Cir.1990) 904 F.2d 112, 116-117; United States v. Amen (2d Cir.
1987) 831 F.2d 373, 378; Walden v. City of Providence (D.R.I. 2007) 495 F.Supp.2d 245,
262). We can see no reason to posit a less protective standard under the SCA; if
anything, as we explain in the following part, the context in which the consent issue is
likely to arise in cases like this one militates in favor of a narrower conception of consent,
not a broader one.
       Nor did anything we said in O’Grady contemplate that disclosure of stored
messages by a service provider could be obtained on something less than the user’s actual
consent. On the contrary, we said that where users are also parties to civil litigation, the
court has the means to compel them to give their actual consent. Those observations
came in response to a contention that the SCA cannot have been intended to categorically
foreclose the discovery of e-mail messages in civil litigation. We observed that the Act
was “not so restrictive” as this argument portrayed it to be: “Copies may still be sought
from the intermediary [i.e., service provider] if the discovery can be brought within one
of the statutory exceptions—most obviously, a disclosure with the consent of a party to
the communication. (18 U.S.C. § 2702(b)(3).) Where a party to the communication is
also a party to the litigation, it would seem within the power of a court to require his
consent to disclosure on pain of discovery sanctions. [Citations.]” (O’Grady, supra, 139
Cal.App.4th at p. 1446; italics added.)2


       2
          We had no occasion in O’Grady, and have none here, to consider whether there
are circumstances in which a non-party might be compelled to consent to disclosure.
Such a power was posited, or assumed, in In re Subpoena Duces Tecum to AOL, LLC
(E.D.Va.2008) 550 F.Supp.2d 606, 613, fn. 5 (AOL). But the users there—while not
parties to the lawsuit in which the discovery was sought—were plaintiffs in a related qui
tam action. (See id. at p. 608.)

                                             10
       Nothing in these comments supports what Google has aptly labeled “consent by
judicial fiat,” in which a court orders a service provider to disclose stored messages based
on its own declaration, contrary to fact, that the user has consented to disclosure. Rather
we anticipated that a user who is a party to litigation might be ordered to consent “on
pain of discovery sanctions,” which implicitly contemplates the retention of a power to
refuse, and thereby prevent discovery. Of course, such a refusal may be rear, coming as
it does at the potential cost in this state—as well as in Florida—of monetary penalties, the
adverse adjudication of specific issues, the striking of pleadings, the exclusion of
evidence, or dismissal of the offending party’s pleading and entry of default. (See Code
Civ. Proc., § 2023.030; Fla.R.Civ.P., rule 1.380(b)(2); Asper v. Maxy Aviation Services,
L.C. (Fla.App. 2005) 915 So.2d 271, 273 [affirming terminating sanction against
defendant based on refusal to consent to release of bank records].) But we did not mean
to suggest, and did not suggest, that courts can bypass this step and simply declare that
users have consented when in fact they have not.
       The nearest thing we have found to the approach adopted by respondent court is
the contention by the plaintiff in Suzlon Energy Ltd. v. Microsoft Corp. (9th Cir. 2011)
671 F.3d 726, that the defendant in an Australian fraud suit had impliedly consented to
the disclosure of stored e-mails because he had a duty to produce them under Australian
law. (Id. at pp. 731.) The Ninth Circuit, understandably, “fail[ed] . . . to see the logic of
[this] claim.” (Id. at p. 730.) Similarly, in Bower v. Bower (D. Mass. 2011) 808
F.Supp.2d 348, 350-351, the court rejected a contention that a litigant who had left the
country and suffered a default could be found to have consented to disclosure of her
stored e-mail.
       The order denying the motion to quash cannot be sustained on the basis of
constructive consent, consent implied in law, or consent otherwise imputed to Negro.



                                             11
  III. Implied-in-Fact Consent
       In its preliminary opposition, Navalimpianti argued that the Act empowers courts
to find implied consent. We have already rejected the premise that disclosure can be
compelled on a theory of consent implied in law. A more difficult issue is presented by
suggestions in two cases that consent might be implied in fact from a user’s conduct.
(See Lazette v. Kulmatycki (N.D.Ohio 2013) 949 F.Supp.2d 748, 757; Flagg v. City of
Detroit (E.D.Mich 2008) 252 F.R.D. 346, 365.) We question the soundness of such a
construction of the Act, at least for purposes of compelling a provider to disclose stored
messages.3 However, we need not finally decide the issue because nothing in this record
would support a finding that Negro impliedly consented to the disclosure of his e-mails.

       3
          In neither of the cases just cited did the court’s comments on this point appear
necessary to its decision. (See Lazette v. Kulmatycki, supra, 949 F.Supp.2d at p. 757
[plaintiff’s conduct insufficient to establish implied consent]; Flagg, supra, 252 F.R.D. at
p. 365 [“strong case” that city employees had impliedly consented to disclosure of text
messages, but compelled production by provider rejected, and production ordered by city
itself, on other grounds].) Both are further weakened by their uncritical reliance on
decisions applying the “prior consent” exception to the federal anti-wiretapping statute.
(See 18 U.S.C. § 2511(c), (d); Lazette v. Kulmatycki, supra, 949 F.Supp.2d at p. 757,
citing Williams v. Poulos, supra, 11 F.3d 271, 281; Flagg v. City of Detroit, supra, 252
F.R.D. at p. 365, citing Griffin v. City of Milwaukee (7th Cir.1996) 74 F.3d 824, 827;
United States v. Rittweger (S.D.N.Y.2003) 258 F.Supp.2d 345, 354; and George v.
Carusone (D.Conn. 1994) 849 F.Supp. 159, 164.) We find this reliance misplaced. The
legislative history of the anti-wiretapping act explicitly contemplates that consent under
that act “may be expressed or implied.” (Sen.Rep. No. 90-1097, 90th Cong., 2d Sess.,
reprinted in 1968 U.S.Code Cong. & Admin.News 2112, 2182.) No comparable
suggestion appears in the legislative history of the SCA. (See Sen.Rep. No. 99-541, 2d
Sess. (1986), reprinted in 1986 U.S.C.C.A.N. 3555; Off. of Technology Assessment, U.S.
Cong., Electronic Surveillance and Civil Liberties (1985).)

   Further, the two situations are distinguishable. The prior-consent exception to the
wiretapping ban will always arise in the context of adjudicating the legal consequences of
completed past events. In contrast, the SCA’s “lawful consent” exception will commonly
arise—as it did here—in the context of determining a service provider’s present
obligation to disclose, or refuse to produce, stored messages. To recognize implied-in-
fact consent in such a setting is to create uncertainties that can only be resolved safely,
                                            12
       In the wiretapping context, a finding of implied-in-fact consent requires
“ ‘circumstances indicating that the [party] knowingly agreed to the surveillance.’ . . .
The circumstances . . . will vary from case to case, but . . . will ordinarily include
language or acts which tend to prove (or disprove) that a party knows of, or assents to,
encroachments on the routine expectation that conversations are private.” (Griggs-Ryan
v. Smith, supra, 904 F.2d 112, 117}, quoting United States v. Amen, supra, 831 F.2d at
p. 378.) The typical case involves the user’s continued use of a communication device or
system after receiving notice that his or her communications may be intercepted. In the
absence of such notice, “ ‘[t]he surrounding circumstances must convincingly show that
the party knew about and consented to the interception in spite of the lack of formal
notice or deficient formal notice.’ ” (Walden v. City of Providence, supra, 495 F.Supp.2d
245, 262, quoting United States v. Lanoue, supra, 71 F.3d 966, 981; see William v.
Poulos, supra, 11 F.3d 271, 281-282 [employee’s consent could not be inferred where he
was not told of manner in which calls would be monitored, or that he himself would be
monitored]; Berry v. Funk (D.C. Cir. 1998) 146 F.3d 1003, 1011 [claim that State
Department official impliedly consented to monitoring presented issue of fact, where
evidence might establish knowledge of capacity to monitor, but not that party to calls
“was told that these specific conversations would be monitored”].)
       Here there is no suggestion that Negro sent or received e-mails with the
foreknowledge that they might not remain private. In that regard the case resembles
Bower v. Bower, supra, 808 F.Supp.2d 348, 350-351, where the court considered whether


from the provider’s perspective, by forcing the court to adjudicate them. But once the
court’s power is invoked, there is no apparent reason for it not to directly address the
issue whether the party-user should simply be ordered to give his or her express consent.
A rule recognizing implied consent would thus seem destined to magnify litigation—if
only by driving the provider into court along with the parties—for little, if any,
discernible advantage.

                                              13
a defendant who had not appeared in the action could be found to have impliedly
consented to the disclosure of e-mails. The court found “nothing in [her] actions” from
which it could “imply an intent to consent to the disclosure of her information.” (Id. at
p. 351.) It distinguished cases where plaintiffs were held to have impliedly consented to
disclosure by “affirmative participation in the judicial process.” (Ibid., citing Thayer v.
Chiczewski (N.D.Ill. 2009) 2009 WL 2957317 at *7 [court “presumed” plaintiff’s consent
where he had consented to disclosure of some e-mail and had put at issue matters likely
to be reflected in stored messages] and Romano v. Steelcase Inc. (2010) 30 Misc.3d 426,
428-34 [907 N.Y.S.2d 650, 652-657] [plaintiff ordered to provide executed consent
where social website postings might contradict injury claims].) It also distinguished
Flagg v. City of Detroit, supra, 352 F.R.D. at pages 363-365, as a case involving a
“contractual or legal basis” for finding that use of an employer-provided messaging
account amounted to consent. (Bower v. Bower, supra, 808 F.Supp.2d at p. 351.)
       Here as in Bower v. Bower, supra, 808 F. Supp.2d 348, there is simply no
evidence of conduct by Negro on which a finding of implied-in-fact consent might rest.
Since his consent cannot be imputed in law, the trial court had no basis on which to
conclude that he had given consent to disclosure. Its order denying the motion to quash,
when made, directed Google to violate federal law, and was thus a manifest abuse of
discretion. That was the state of the record when we issued our order to show cause; and
had the record remained in that state, we would have issued a peremptory writ setting
aside the order.
  IV. Effect of Post-Order Developments
       A. Background
       After we issued our order to show cause in this matter, Circuit Judge Thornton
overruled the magistrate’s order in the Florida case and granted Navalimpianti’s motion
for an order directing Negro to consent to disclosure. On October 10, 2013, Judge

                                             14
Thornton issued an order directing Negro to send an e-mail to Google stating that he was
the user of a specified address and that he consented to disclosure of messages between
himself and 14 named persons or entities over a specified range of dates. The order also
stated that the e-mails would not be made available to counsel for Navalimpianti until
counsel for Negro had reviewed them and prepared a privilege log fairly describing any
messages withheld on the basis of privilege or of being outside the scope of discovery.
Although the attorneys appeared to agree at the hearing that the order would call for
production to a designated third party, the order as issued did not specify to whom the
initial production was to be made.
       On October 14, Negro sent an e-mail as directed by the court, with a copy of the
order attached, but adding the following language: “When you respond with the
documents you are to only send them to my attorney, David Feingold” at a specified
Gmail address.
       On October 21 Negro filed a motion to stay the October 10 order in which his
Florida counsel wrote, that “Mr. Negro does not consent to the release of his emails.
Mr. Negro did forward the exact email which this Court ordered which stated that there
was consent, but said email was compelled to be forwarded by this Court without Mr.
Negro’s actual consent or approval. Mr. Negro simply forwarded the email out of
concern for his punishment for failing to abide this Court’s order even though this matter
is being appropriately handled by a California court.” Counsel asserted that if Google
were to make production based on Negro’s compelled consent, it would be exposing
itself to civil liability and criminal penalties.
       On October 23, 2013, Judge Thornton issued an amended order directing Negro to
send another e-mail to Google “as stated in this order” and without modifying the text.
The order also provided that unless the California court directed otherwise, the e-mails



                                                15
were to be produced to a named Florida magistrate by e-mail, whereupon she would
make a copy and forward it to counsel for Negro “for privilege review.”
       On October 23, 2013, Negro complied with this order, sending an e-mail to
Google reiterating his consent to disclose the messages as described.
       B. Sufficiency of Showing
       The first question concerning the foregoing post-order developments is whether
they have been competently established for purposes of this proceeding. The answer is
yes.
       When Negro filed his petition in this proceeding, he alleged that the Florida court
had not ordered him to consent to the disclosures sought by Navalimpianti. This was true
at the time, but in its return Navalimpianti was able to allege that the court had now
“twice ordered Negro” to send e-mails from his Gmail account consenting to the
requested disclosures, and that he had done so. The texts of the orders and corresponding
e-mails are set out at length in the body of the return. Copies of all four documents also
appear in the appendix filed by Google. In the accompanying memorandum, Google
acknowledges receipt of the e-mails, with attached orders.
       In his reply to the returns, Negro does not deny or controvert Navalimpianti’s
allegations concerning Judge Thornton’s post-petition actions. This fact alone permits us
to treat those allegations as true. “In mandamus proceedings the answer of the defendant
is accepted as true unless controverted by the plaintiff.” (Steiger v. Board of Sup’rs of
Los Angeles County (1956) 143 Cal.App.2d 352, 359; see Most v. First Nat. Bank of San
Diego (1966) 246 Cal.App.2d 425, 432 [“matters alleged in the return to an alternative
writ of mandate which, if true, sufficiently show cause to deny the peremptory writ, are
accepted as true unless controverted by the petitioner”]; Miller v. Eisenhower Medical
Center (1980) 27 Cal.3d 614, 625, fn. 10 [“Plaintiff’s failure to file a replication to the



                                              16
answer requires that all ultimate facts contained therein be accepted as true unless
countervailed by proof.”].)
       Indeed, while Negro’s reply brief addresses the legal significance of these events
only obliquely, he acknowledges that they occurred. Accordingly, they have been
competently established.
       C. Cognizability
       Both Negro and Google emphasize that Negro’s court-ordered consent only
occurred after respondent court had denied the motion to quash. The apparent
implication is that these events have no bearing on this matter. A few cases may be
understood to support such a view. (See Hallissy v. Superior Court (1988) 200
Cal.App.3d 1038, 1042, fn. 2, disapproved on another point in Delaney v. Superior Court
(1990) 50 Cal.3d 785, 813, fn. 29; Mahoney v. Superior Court (1983) 142 Cal.App.3d
937, 940, fn. 2; Lemelle v. Superior Court (1978) 77 Cal.App.3d 148, 166, fn. 5.)
However the preponderance of authority holds that a court entertaining a proceeding in
mandate may consider “all relevant evidence, including facts not existing until after the
petition for writ of mandate was filed.” (Bruce v. Gregory (1967) 65 Cal.2d 666, 670-
671; McIntosh v. Aubry (1993) 14 Cal.App.4th 1576, 1592; see No Oil, Inc. v. City of Los
Angeles (1974) 13 Cal.3d 68, 79, fn. 6; State Bd. of Education v. Honig (1993) 13
Cal.App.4th 720, 742; Cooke v. Superior Court (1989) 213 Cal.App.3d 401, 407,
disapproved on another point in County of San Diego v. State of California (1997) 15
Cal.4th 68, 106, fn. 30; McCarthy v. Superior Court (1987) 191 Cal.App.3d 1023, 1031,
fn. 3.) Such consideration is particularly apt where, as here, the effect of the additional
evidence may be to validate an action that would otherwise have to be set aside. (See
McIntosh v. Aubry, supra, 14 Cal.App.4th at p. 1592.)
       Here, as we have already concluded, the order denying the petition to quash, when
made, constituted a manifest abuse of discretion because it commanded Google to violate

                                             17
the SCA. But if subsequent events have validated it—or more precisely, would sustain
substantially the same order now—issuance of a writ setting the order aside would only
generate delay and duplication of effort. Further, Google’s motion to modify or vacate
the order denying the motion to quash remains unresolved. To blind ourselves to facts
tending to validate the order under scrutiny would merely sow confusion and further
protract this already over-complicated matter.
       We will therefore take cognizance of the two e-mails sent by Negro in which he
expressed consent, in compliance with Judge Thornton’s orders, to the disclosure sought
by Navalimpianti. This brings us to what we view as the substantive linchpin of the case:
whether these e-mails constitute the “lawful consent” contemplated by the SCA, and if
so, whether compulsory process will lie to compel Google to produce the materials
sought. The answer to both questions is yes.
  V. Efficacy of Compelled Consent
       Negro contends that his e-mailed consent to disclosure does not constitute the
“lawful consent” contemplated by the Act because it was “judicially coerced.” He offers
little syllogistic support for this contention; indeed much of his argument is a challenge to
the power of respondent superior court to coerce his consent. But that is not what
happened. The only effort to compel his actual consent came, quite properly, from the
court with jurisdiction over the main action. It is the effect of that consent with which we
must concern ourselves.
       Insofar as Negro’s argument bears on this question it consists largely of superficial
generalities. His most pertinent assertions are that “consent” generally contemplates
“voluntary agreement,” a proposition for which he cites a law dictionary which he then
paraphrases at some length for additional propositions on the general subject of consent.
He rests no particular argument on any particular proposition, but simply offers what



                                             18
amount to a number of definitions, tacitly inviting us to conclude that the consent given
here fails to satisfy some or all of them.
       Even if more cogently expressed, such an abstract definitional approach would be
unsound. “[T]here is no one definition which inevitably attaches to the word consent,
and courts which look for the meaning of the term are seeking something which does not
exist. In several areas of the law the same facts constitute consent for one purpose but
not for another. The term refers to a series of complex circumstances—a person knows
certain things, has a certain power of choice, comes to a certain conclusion and manifests
it in some way. Which of these factors must be present will depend on why consent is
significant in the particular legal context at hand.” (Note, Consent, Liability and Guilt: A
Study in Judicial Method (1955) 7 Stan. L.Rev. 507, 512-513, fns. omitted.)
       In other words, what constitutes legally effective “consent” depends on the
purposes served by that concept in the setting where the question arises. The SCA’s
requirement of “lawful consent” is manifestly intended to invest users with the final say
regarding disclosure of the contents of their stored messages while limiting the burdens
placed on service providers by the Act. (See O’Grady, supra, 139 Cal.App.3d at
pp. 1446-1447.) The latter interest is obviously diminished to the extent that the Act is
applied in such a way as to embroil service providers in disputes between users and those
seeking discovery over the legal sufficiency of a user’s conduct to constitute consent. As
relevant here, this consideration militates against requiring a service provider to concern
itself with a user’s ex post facto claim that his express consent was vitiated by some
external cause. If the provider is given satisfactory proof of the user’s consent, it should
be entitled to rely on it. Once users have consented to disclosure, they should not be able
to embroil providers in disputes with discovering parties over the effectiveness of that




                                             19
consent.4 They may of course seek appropriate relief if there is a basis on which to
conclude that their consent was ineffective. But they should not be permitted to do what
Negro has done here, and threaten to hold a provider liable for disclosures to which they
have explicitly consented. Certainly they should not be able to play two courts off
against each other by contending that the “judicial coercion” practiced by one of them
deprives the other of the power to enforce an otherwise lawful subpoena.
       In any event we emphatically reject Negro’s claim that his consent is vitiated by
“judicial coercion.” That court-ordered consent would be effective to satisfy the Act was
implicit in O’Grady, supra, 139 Cal.App.4th at page 1446. At least two courts have
actually resorted to such a measure. (Romano v. Steelcase, Inc., supra, 30 Misc.3d 426,
435 [907 N.Y.S.2d 650, 657]; Al Noaimi v. Zaid (D. Kan. 2012) 2012 WL 4758048
[ordering plaintiff to execute consent to be attached to subpoena directed to e-mail
provider].) Others have endorsed this approach. (See AOL, supra, 550 F.Supp.2d 606,
613, fn. 5 [court in underlying action “could order the Rigsbys to consent to AOL’s
disclosing the contents of their e-mails under the pain of sanctions”]; Glazer v. Fireman’s
Fund Ins. Co. (S.D.N.Y. 2012) 2012 WL 1197167, at *3 [court “need not determine”
whether party’s communications were protected under Act because it could “simply
direct that she consent to disclosure”].)
       Nor is coerced consent in such circumstances a novel idea. As we noted in
O’Grady, supra, 139 Cal.App.4th at page 1446, courts in a variety of other settings have
compelled parties to consent to a third party’s disclosure of material where such consent
       4
          Similar considerations inform our doubt that implied consent—even implied in
fact—can constitute the “lawful consent” contemplated by the Act. (See fn. 3, ante.) If a
party serves a subpoena together with a claim that the user impliedly consented to
disclosure, the provider may have little choice but to go into court to litigate the claim. A
far more straightforward solution—not implicating the provider—is for the discovering
party to do what we suggested in O’Grady, and what Navalimpianti ultimately did here:
secure the user’s express consent to disclosure.

                                             20
was a prerequisite to its production. (Ibid., citing Miranda v. 21st Century Ins. Co.
(2004) 117 Cal.App.4th 913, 929 [affirming judgment of dismissal after claimant refused
to comply with discovery order to sign authorization for release of medical records]; and
Emerson Electric Co. v. Superior Court (1997) 16 Cal.4th 1101, 1112 [sanctions
available against deponent who refuses to comply with order requiring him to perform
demonstration or reenactment of accident]; see also Doe v. United States (1988) 487 U.S.
201 [order did not violate privilege against self-incrimination where it directed subject of
grand jury investigation to consent to disclosure of foreign bank records on pain of
contempt]; In re Grand Jury Proceedings, Yanagihara Grand Jury, Impanelled June 13,
1988 (C.D. Cal. 1989) 709 F.Supp. 192, affirmed, In re Grand Jury Proceedings (9th Cir.
1989) 873 F.2d 238 [witness directed to appear before grand jury and sign consent to
disclosure of Swiss bank records]; Ulinsky v. Avignone (App. Div. 1977) 148 N.J.Super.
250, 251 [372 A.2d 620, 621] [malicious prosecution plaintiff required, on pain of
dismissal, to consent to disclosure of expunged records of prosecution]; Asper v. Maxy
Aviation Services, L.C., supra, 915 So.2d 271, 273 [answer stricken and default entered
based on defendant’s refusal to consent to release of bank records].)
       More broadly, despite the general reluctance of courts to resort to coercive
measures (see Blackburn v. Charnley (2004) 117 Cal.App.4th 758, 766; DVD Copy
Control Ass’n, Inc. v. Kaleidescape, Inc. (2009) 176 Cal.App.4th 697, 726), they will in
appropriate cases decree specific performance of a contract and, if necessary, resort to
coercion to effectuate the decree, including the application of the contempt power to
secure execution of a conveyance or other instrument. (E.g., Addiego v. Hill (1971) 17
Cal.App.3d 453, 460 [trial court “properly exercised its powers to adjudge the defendants
guilty of contempt in order to carry out the judgment for specific performance” requiring
them to transfer stock certificates]; 76 Land & Water Co. v. Superior Court (1892) 93
Cal. 139, 143 [“the willful refusal of a party to comply with the decree of a court of

                                             21
competent jurisdiction, directing him to execute a conveyance, constitutes a contempt of
such court, and may be punished as such”]; Burke v. Burke (Fla.App. 1976) 336 So.2d
1237, 1238, citing Fla.R.Civ.P. 1.570.) If “judicial coercion” were enough to vitiate the
resulting instrument, these powers would be illusory. We cannot entertain such a
dramatic and disruptive departure from existing law without a far more compelling
demonstration than Negro has attempted to make.
       We have found no decision addressing the claim that the “judicial coercion”
manifest in such circumstances deprives the resulting consent of legal effect. The most
nearly analogous situation we have found appears in Matter of Christian & Potter
Aluminum Co. (9th Cir. 1978) 584 F.2d 326, where 14 appellants challenged a
bankruptcy judge’s disposition of their claims against a bankrupt corporation on the
ground, as relevant here, that they had not effectively consented to summary disposition
by the bankruptcy court. They acknowledged signing a settlement agreement expressing
such consent, but they contended that the agreement was the product of duress, in that the
court had issued a restraining order prohibiting them from engaging in various
transactions with respect to certain disputed property. The court rejected this contention
on multiple grounds, including that “only unlawful pressures on a party can constitute
duress.”5 (Id. at p. 333.) “Since the bankruptcy court had jurisdiction to issue the
temporary stay while it determined whether or not it had summary jurisdiction over
appellants, there was nothing unlawful about the issuance of the restraining order or its
effect on appellants’ commercial operations. However coercive its effect, the order did
not constitute duress. Thus, appellants’ stipulated consent to the bankruptcy court’s


       5
         In fact many California cases speak of duress not in terms of “unlawful” conduct
but rather “wrongful” conduct. The distinction does not appear significant to the
reasoning in that case. Certainly it is not significant here, since nothing before us fits
either characterization.

                                            22
jurisdiction was valid and binding.” (Id. at p. 334; see Odorizzi v. Bloomfield School
Dist. (1966) 246 Cal.App.2d 123, 128 [“a threat to take legal action is not unlawful
unless the party making the threat knows the falsity of his claim”]; Marshall v. Packard-
Bell Co. (1951) 106 Cal.App.2d 770, 774 [“it does not constitute duress or coercion to
threaten to do that which a party has a legal right to do”].)
       The simple fact is that Negro was not deprived of volition in this matter. He was
presented with a choice between facilitating the discovery sought by Navalimpianti, or
risking such sanctions as the Florida court might elect to impose. He seeks to have the
best of both worlds by complying with the court’s order while denying that his decision
to do so should be given legal effect. We reject this contention and hold that the consent
expressly given by him pursuant to court order constituted “lawful consent” under the
SCA. (§ 2702(b)(3).)
  VI. Enforceability of Subpoena
       Google asserts that even when a user expressly consents to disclosure, a civil
subpoena is ineffectual to compel them to produce stored content because “[t]he SCA
places email content,” when sought from a service provider, “outside the scope of civil
discovery.” In other words, Google construes the Act to confer a blanket exemption or
immunity on service providers against compulsory civil discovery process. The Act
cannot properly be so construed.
       It is true that, as we stated in O’Grady, the Act “makes no exception for civil
discovery.” (O’Grady, supra, 139 Cal.App.4th at p. 1447, italics added; see Mintz v.
Mark Bartelstein & Associates, Inc. (C.D. Cal. 2012) 885 F.Supp.2d 987, 991 [“The SCA
does not contain an exception for civil discovery subpoenas.”].) But we did not suggest
that it rendered civil discovery process impotent in all circumstances. Rather, we
carefully limited our comments to disclosures that were otherwise prohibited by the Act,
i.e., not within an exception, and particularly to those without the consent of the user.

                                              23
(O’Grady, supra, 139 Cal.App.4th at p. 1441 [“[a] subpoena is not enforceable if
compliance would violate the SCA”]; id. at p. 1446 [“Copies may still be sought from the
intermediary if the discovery can be brought within one of the statutory exceptions—most
obviously, a disclosure with the consent of a party to the communication.”] id. at p. 1447
[“Congress could reasonably conclude that to permit civil discovery of stored messages
from service providers without the consent of subscribers would provide an informational
windfall to civil litigants at too great a cost to digital media and their users.”]; ibid.
[“Congress could quite reasonably decide” that service provider, as “a kind of data bailee
. . . should be legally disabled from disclosing such data in response to a civil subpoena
without the subscriber’s consent”], all italics added.)
       Nor do we newly perceive anything in the language of the Act suggesting that
Congress intended to grant service providers a blanket immunity from obligations
imposed by discovery laws. The Act does not declare civil subpoenas unenforceable; it
does not mention them at all. As we have said, it preempts state discovery laws insofar
as they would otherwise compel a service provider to violate the Act. It is this
preemption that excuses service providers from complying with process seeking
disclosures forbidden by the Act.6 But nothing in the Act suggests that service providers
remain shielded from state discovery laws when the disclosures sought are not forbidden
by the Act.
       In a slight variation on the claim of a blanket exemption, Google contends that the
language of the Act makes the consent exception “permissive” and the provider’s
disclosure under it “voluntary.” Thus the Act, in Google’s view, “allows, but does not
require, disclosure by an electronic communications service provider,” so that “Google

       6
         The similar results reached in federal cases presumably reflect the view that
federal discovery laws must likewise give way to the Act under general principles of
statutory construction.

                                               24
may not be compelled by an order issued in a civil proceeding to disclose content, even
with the user’s consent.” According to Google, the “text and title of the SCA could not
be clearer” on this point. This reading of the Act, however, does not survive scrutiny.
       Google relies, first, on the Act’s use of the word “may” to frame the exception for
disclosure based on a user’s consent. (18 U.S.C. § 2702(b).) Perhaps recognizing the
slenderness of this reed, Google relies largely on a cited opinion to make the argument.
In In re Facebook, Inc. (N.D. Cal. 2012) 923 F.Supp.2d 1204, 1206 (Facebook), a
magistrate judge appeared to adopt the proposition that a service provider is entitled to
disregard a subpoena even if user consent has been given.7 The court declared that
“[u]nder the plain language of Section 2702, while consent may permit production by a
provider, it may not require such a production.” (Ibid., fn. omitted, italics in original.)
This may be literally true as far as it goes; certainly no one before us has suggested that a
user’s consent, standing alone, obligates a provider to do anything. Neither does 18
U.S.C. section 2702 by its terms impose any affirmative disclosure obligations on the
provider.8 But that observation begs the question that was actually before the court, and

       7
          The court’s remarks on this point may have been dictum. The case arose from
an attempt by a deceased user’s family members to subpoena her online postings in the
hope of casting doubt on suggestions in an English coroner’s inquest that her death was
self-inflicted. It was apparently undisputed that the user had not consented to disclosure.
Now of course she could not do so. In apparent sympathy to the family’s position, the
service provider suggested that the court make “an order establishing Applicants’
authority to tender consent on [their decedent’s] behalf and compelling disclosure of [her]
Facebook records.” (Facebook, supra, 923 F.Supp.2d at p. 1205.) The court’s reasons
for rejecting this apparent invitation are far from clear, but it was apparently in this
context that the court propounded the views for which the opinion is cited by Google.
       8
          On the other hand, the idea that a consenting user has no right to disclosure
seems somewhat at odds with the suggestion in some cases that users can be directly
compelled to produce stored communications in a service provider’s possession on the
rationale that they are within the user’s “ ‘possession, custody, or control’ ” because “he
has ‘the legal right to obtain [these] documents on demand’ from [the provider].” (Mintz
v. Mark Bartelstein & Associates, Inc., supra, 885 F.Supp.2d 987, 994, quoting United
                                             25
is now before this court: not whether consent by itself requires production, or even
whether the Act coupled with consent requires production, but whether a subpoena can
require production when the Act, due to user consent, permits such production. Insofar
as Facebook can be understood to address this question, its treatment rests entirely on the
premise that “ ‘ “may” . . . usually implies some degree of discretion’ ” (Facebook,
supra, 923 F.Supp.2d at p. 1206, fn. 7, quoting United States v. Rodgers (1983) 461 U.S.
677, 706), from which the court deduced that the Act vests providers with the power to
refuse even those disclosures that would not violate it.
       This treatment places much more weight on a very small word than it is designed
to bear. It is certainly true that “may” generally conveys permission, and that when used
in contradistinction to “shall” it implies a discretionary power or privilege, as
distinguished from a mandatory duty. (See Hogya v. Superior Court (1977) 75
Cal.App.3d 122, 133; Tarrant Bell Property LLC v. Superior Court (2011) 51 Cal.4th
538, 542.) This was exactly the context in which the Supreme Court made the remarks
quoted in Facebook: The question was whether a statutorily conferred power to decree a
sale was mandatory or discretionary, and in adopting the latter reading the court relied in
part on the statute’s use of “may” where a predecessor statute had used “shall.” (United
States v. Rodgers, supra, 461 U.S. at p. 706, quoted in Facebook, supra, 923 F.Supp.2d at
p. 1206, fn. 7.)



States v. Int’l Union of Petroleum & Indus. Workers (9th Cir.1989) 870 F.2d 1450, 1452.)
If the provider is entitled not to honor such a demand, as Google contends, it would seem
to follow that a user cannot be compelled to produce them, but only to ask for them.
Google has expressed a willingness to honor such requests, but that hardly bespeaks a
“ ‘legal right’ ” to obtain them “ ‘on demand.’ ” We have no occasion to resolve this
tension, but if it is ultimately resolved in favor of Google’s interpretation it will make
compulsory process, such as the instant subpoena, the only way to ensure production of
stored messages in civil litigation.

                                             26
       This approach simply does not work in the present context, where the “may” in
question is juxtaposed not with a “shall”—real or hypothesized—but with an earlier
“shall not”—specifically, the Act’s declaration that a service provider “shall not”
knowingly disclose protected materials. (18 U.S.C. § 2702(a).) The subdivision where
“may” appears is framed not as a grant of discretionary power or as the imposition of a
mandatory duty but as a special exception to a general prohibition. In such a context all
“may” means is that the actor is excused from the duty, liability, or disability otherwise
imposed by the prohibition. Stating that the actor “may” engage in the otherwise
proscribed conduct is a natural way—indeed the most natural way—to express such an
exception. Thus a traffic law might declare that a driver shall not proceed against a red
light, but may proceed, under stated conditions, to make a right turn. This means only
that when the stated conditions are present, the driver is relieved of the obligation to wait
for a green light. It does not exempt the driver from duties arising under other laws, such
as not to obstruct traffic, or to get out of the way of emergency vehicles. The use of
“may” in such a context can connote that the actor is not obliged in all cases to perform
the contemplated action; but it has no tendency, by itself, to excuse the actor from
obligations or liabilities arising from other sources.
       Another federal magistrate judge has observed that “there should be a clear
expression of congressional intent before relevant information essential to the fair
resolution of a lawsuit will be deemed absolutely and categorically exempt from
discovery and not subject to the powers of the court under Rule 26.” (ICG
Communications, Inc. v. Allegiance Telecom (N.D. Cal. 2002) 211 F.R.D. 610, 614; fn.
omitted.) Congress’s use of the word “may” to frame an exception to the Act’s general
prohibition on disclosure is not such a “clear expression of . . . intent” as will justify a
reading of the Act that categorically immunizes service providers against compulsory



                                              27
civil process where the disclosure sought is excepted on other grounds from the
protections afforded by the Act.
       Google also cites the Act’s headings as evidence that disclosure under the consent
exception is “voluntary.” As codified, the section containing the consent exception is
entitled “Voluntary disclosure of customer communications or records” (18 U.S.C.
§ 2702), while the section following it—which provides for disclosure at the behest of
various government actors—is entitled “Required disclosure of customer
communications or records” (Id., § 2703). We can attach no significance to these
headings, for they are the creatures not of Congress, but of the codifiers. In the Act as
adopted, the heading for 18 U.S.C. section 2702 was “Disclosure of contents,” and the
heading for 18 U.S.C. section 2703 was “Requirements for governmental access.” (Pub.
Law 99-508, 1986 HR 4952, as approved Oct. 21, 1986.) Statutory headings are rarely
given much weight to begin with, but a heading is not evidence of congressional intent if
it “was not part of the statute as passed by Congress . . . , but was added subsequent to
enactment by those responsible for codification of the legislation.” (United States v.
Castro (11th Cir. 1988) 837 F.2d 441, 442, fn. 1.)
       Even if the codifiers’ headings were evidence of congressional intent, they would
provide little guidance here. The codifiers apparently used the term “voluntary” in the
heading to 18 U.S.C. section 2702 for two purposes. One was to convey the sense that an
involuntary disclosure will not subject a provider to liability under the Act. This intent is
more narrowly expressed in the text, which only prohibits service providers from
“knowingly” divulging protected information. (Id., § 2702(a).) The second function of
“voluntary” is to capture a perceived difference in the intended effect of the Act as
between disclosures under 18 U.S.C. section 2702(b), including those based on user
consent, and disclosures under 18 U.S.C. section 2703. The codifiers apparently
concluded that the Act did not obligate a provider to make disclosure authorized by the

                                             28
former section, but did obligate them to make disclosures authorized by the latter. We
have no occasion to study the matter further, for as we have already said, Congress’s
intent to limit the new, additional obligations the Act imposed on service providers does
not translate into an intent to immunize them from obligations arising under other laws.
       A seemingly contrary reading may be attributed to a case relied upon by Google,
in which the court described other cases as “quash[ing] . . . subpoenas on the basis that
“the SCA forbids an e-mail provider from producing its customers’ personal e-mails in a
civil case.” (Special Markets Ins. Consultants, Inc. v. Lynch (N.D.Ill. 2012) 2012 WL
1565348, at p. *2; italics added.) We concur in this statement if it is understood to refer
only to disclosures not otherwise excepted from the Act’s prohibitions. But where a
disclosure falls within an exception, nothing in the Act forbids it; on the contrary, by
virtue of the exception, the Act permits it. None of the four cases cited by the court
supports the broad rule attributed to them. In two of them, as in the citing case itself, no
exception to the Act’s prohibitions had been invoked by the discovering party; nor do any
of these three cases mention user consent. (See ibid.; J. T. Shannon Lumber Co.
(N.D.Miss. 2008) 2008 U.S. Dist. LEXIS 104966; Chasten v. Franklin (N.D. Cal. 2010)
2010 WL 4065606, *2.) We have already mentioned the other two cases. In AOL, supra,
550 F.Supp.2d 606, 613, footnote 5, the court upheld a magistrate’s refusal to enforce a
subpoena, but observed that another court could “order the [users] to consent to AOL’s
disclosing the contents of their e-mails under the pain of sanctions.” And in Bower v.
Bower, supra, 808 F.Supp.2d 348, 350-351, the court declined to rule that an absent party
could be “deemed” to have consented to disclosure, but went on to recognize that under a
different procedure she might be ordered to do so and subjected to sanctions if she
refused.
       In sum, we find no sound basis for the proposition that the Act empowers service
providers to defy civil subpoenas seeking discovery of materials that are excepted from

                                             29
the Act’s prohibitions on disclosure. Insofar as the Act permits a given disclosure, it
permits a court to compel that disclosure under state law. It follows that when a user has
expressly consented to disclosure, the Act does not prevent enforcement of a subpoena
seeking materials in conformity with the consent given.
  VII. Modifications to Order
       We conclude that although there was insufficient basis to compel Google’s
compliance with the subpoena at the time the court denied the motion to quash,
subsequent events have taken the contemplated disclosures outside the SCA and will
indeed permit the subpoena to be enforced. However, the production can go no farther
than the consent Negro has given. This fact will necessitate some modifications to the
order under scrutiny. Additional modifications are warranted in light of Google’s
representations concerning its own capabilities and limitations. We also believe certain
technical modifications are advisable to simplify future issues of authentication and chain
of custody.
       In addition, Negro has raised various other objections to this discovery at various
times. The order denying his motion to quash declared that “[n]o objections other than
privilege” were to be asserted, and directed counsel for Negro to produce “any Data that
are not claimed to be privileged.” We find this provision troubling in two respects. First
it appears to suppose that Negro has forfeited all other objections. That may well be a
sound conclusion, but it would seem to require more explanation than appears in the
order under review. Second, Google has stated that it is unable to filter e-mails based on
the names of Negro’s correspondents—which is the only limitation on content set forth in
the subpoena. It must therefore apparently produce all messages within a specified range
of dates. This raises the likelihood that the materials produced will include messages
from persons unknown, not named in the subpoena and quite possibly having no
connection whatever with the present controversy. At a minimum, then, the materials

                                            30
produced by Google must be filtered after production to eliminate correspondents not
named in the subpoena. Because such matters can almost certainly be better administered
in the court hosting the underlying litigation, we have adopted the approach of Judge
Thompson’s last order and directed that production be made to the magistrate in the
Florida court.
       Accordingly, unless the parties agree otherwise, or intervening circumstances
compellingly warrant additional modifications, the motion to quash should be denied in
substantially the following form: “Petitioner’s motion to quash the subpoena directed to
Google, Inc., is denied. In accordance with petitioner’s consent to disclosure as
expressed in e-mails dated October 14 and 23, 2013, Google is directed to produce,
within 15 days from the date of this order, all messages bearing dates between May 31,
2009 and July 1, 2010 from the account specified in those e-mails. Google is directed to
copy the messages to one or more CDs or DVDs. Google is further directed to mail the
disk or disks thus prepared to Magistrate Judge Elizabeth Schwabedissen at an address to
be furnished by counsel for Navalimpianti. Google will promptly notify counsel for
Navalimpianti when the disk is mailed, and counsel will notify counsel for Negro.”
                                       DISPOSITION
       Let a peremptory writ issue directing respondent court to set aside its order of
August 19, 2013, and issue a new order in accordance with part VII of this opinion.




                                            31
                                 ______________________________________
                                            RUSHING, P.J.




WE CONCUR:




____________________________________
           PREMO, J.




____________________________________
           MÁRQUEZ, J.




                                  32
Trial Court:                                  Santa Clara County Superior Court
                                              Court No.: CV239634

Trial Judge:                                  The Honorable
       James L. Stoelker


Attorneys for Petitioner                      Adleson, Hess & Kelly
Matteo Negro:
                                              Jeffrey A. Baruh
                                              Joanne M. Wendell


Attorneys for Real Party in Interest          Idell & Seitel
Navalimpianti USA, Inc.:
                                              Richard J. Idell
                                              Ory B. Sandel

                                              Gunster, Yoakley & Stewart

                                              Joseph L. Raia


Attorneys for Real Parties in Interest        Perkins Coie
Google, Inc.:
                                              Timothy L. Alger
                                              Kevan Fornasero




                                         33